            Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 1 of 41



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

___________________________________
INDUSTRIAL COMMERCIAL               )
CLEANING GROUP, INC.,               )
14 S. Burnt Mill Rd.                )
Voorhees, NJ 08043                  )
                                    )
               Plaintiff,           )               Civil Action No. ____________
                                    )
       v.                           )
                                    )
WASHINGTON METROPOLITAN AREA )
TRANSPORTATION AUTHORITY,           )
600 Fifth Street, N.W.              )
Washington, D.C. 20001              )
                                    )
Serve: Suraya Sabri, Esq.           )
       WMATA, Associate Counsel     )
       600 Fifth Street, NW         )
       Washington, DC 20001         )
                                    )
               Defendant.           )
___________________________________ )

                                         COMPLAINT

       Plaintiff Industrial Commercial Cleaning Group, Inc. (“ICCG”) brings this action against

Defendant Washington Metropolitan Area Transportation Authority (“WMATA”) to compel

WMATA’s compliance with its own Public Access to Records Policy (“PARP”). As grounds

therefore, and in support thereof, ICCG avers as follows:

                                          The Parties

       1.      Plaintiff ICCG is located at 14 S. Burnt Mill Road, Voorhees, NJ 08043. ICCG is

a leader in the industry of commercial cleaning and provides services ranging from basic building

maintenance to hi-tech cleaning.




                                                1
             Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 2 of 41



       2.      Defendant WMATA is located at 600 Fifth Street, N.W., Washington, D.C. 20001.

It operates and administers the D.C.-area Metro.

       3.      WMATA is an interstate compact agency and, by the terms of its enabling

legislation, an agency and instrumentality of Washington, D.C., Maryland, and Virginia.

       4.      WMATA is also treated as a federal agency.

                                     Jurisdiction and Venue

       5.      The Court has jurisdiction over this action pursuant to Article XVI, Section 81 of

the WMATA Compact, adopted and codified by District of Columbia Code § 9-1107.01, which

provides that U.S. District Courts have original jurisdiction over all actions brought by or against

WMATA. See 89 PUB. L. 774, 80 STAT. 1324 (1966); see also WASH. METRO. AREA TRANSP.

AUTH., Public Access to Records Policy: Policy/Instruction 9.3/1 § 9.3.2, at p. 15 (Jan. 17, 2019).

       6.      The Court also has jurisdiction pursuant to 28 U.S.C. § 1331 (2018).

       7.      As explained more fully below, ICCG has exhausted its administrative remedies,

and therefore, ICCG’s claim is properly before the Court. See WASH. METRO. AREA TRANSP.

AUTH., Public Access to Records Policy: Policy/Instruction 9.3/1 § 9.2.3, at p. 15 (“A Requester

shall be deemed to have exhausted his administrative remedies if WMATA fails to issue a Decision

on a request within twenty (20) working days. . . .”).

       8.       Venue properly lies in the U.S. District Court for the District of Columbia because

WMATA resides within the district, and a substantial part of the events giving rise to this claim

arose within the district, as well. See 28 U.S.C. §§ 1391(b)(1)–(2) (2018).




                                                 2
             Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 3 of 41



                                     Factual Background

       9.      WMATA possesses records to which ICCG seeks access but has been denied.

       10.     More specifically, ICCG is seeking records related to bids submitted in response to

a publicly-bid project known as WMATA’s IFB FQ19281.

       11.     ICCG submitted a bid in response to IFB FQ19281, but WMATA awarded the

contract to another bidder.

       12.     ICCG should have been awarded the contract as the responsible and responsive

bidder, and the documents now sought by ICCG via its PARP request are necessary to assessing

WMATA’s compliance with its own bid requirements and competitive bidding laws, as well as

pursuing a lawful bid protest.

       13.     Thus, ICCG submitted a PARP request for these documents on January 16, 2020.

       14.     PARP was established by WMATA pursuant to Article 5 of the WMATA Compact,

and it makes official public records, including electronic records, available to the public for

inspection and copying to the greatest extent possible unless exempted from disclosure. See

WASH. METRO. AREA TRANSP. AUTH., Public Access to Records Policy: Policy/Instruction 9.3/1

§ 1, at p. 1 (hereinafter “PARP”).

       15.     PARP is to be interpreted and applied consistently with the federal Freedom of

Information Act (FOIA). See 5 U.S.C. § 552 (2018).

       16.     In accordance with WMATA’s PARP policies and procedures, ICCG emailed its

request to PARP@wmata.com. A true and correct copy of ICCG’s PARP Request is attached

hereto as Exhibit A.




                                                3
             Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 4 of 41



       17.     Additionally, ICCG mailed a hard copy of its request to the following address that

same day: Washington Metro Area Transit Authority, Office of General Counsel – 2nd Floor,

ATTN: PARP/Privacy Administrator, 600 Fifth Street, N.W., Washington, D.C. 2001.

       18.     ICCG requested the following:

       Complete copies of any and all bids submitted in response to Solicitation IFB
       FQ19281 – 2019 for the Right of Way Cleaning – General Services.

       19.     WMATA acknowledged receipt of ICCG’s January 16th PARP Request on January

27, 2020. A true and correct copy of an Email from Suraya Sabri, Esq., Associate Counsel of

WMATA, to Shawn Farrell, Esq. (Jan. 27, 2020, 2:44 PM) is attached hereto as Exhibit B.

       20.     WMATA’s acknowledgement stated that WMATA “generally aims to respond to

a request for records within 20 business days. . . . However, requests are processed in the order

they are received.” See Exhibit B.

       21.     WMATA’s acknowledgement also referred ICCG to WMATA’s PARP

Policy/Instruction 9.3/1. See id.

       22.     P/I 9.3/1 contradicts the acknowledgement email sent to ICCG. Section 7.10.1

states: “Within twenty (20) working days of receipt of the request, the PARP Administrator shall

determine whether to comply with such request and shall immediately notify the Requester of the

Decision in accordance with section 7.9.” See PARP § 7.10.1, at p. 8 (Jan. 17, 2019) (hereinafter

“P/I 9.3/1). A copy of the PARP is attached hereto as Exhibit C for the Court’s convenience.

       23.     Therefore, WMATA was required to respond to ICCG’s request within twenty (20)

business days, or no later than February 13, 2020.

       24.     Counsel for ICCG contacted WMATA on February 26, 2020 to inquire about the

status of its PARP request. A true and correct copy of an Email from Robert S. Turchick, Esq. to




                                                4
                 Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 5 of 41



Suraya Sabri, Esq., Associate Counsel of WMATA (Feb. 25, 2020, 10:43 AM) is attached hereto

as Exhibit D.

           25.    The next day, WMATA responded in an email, stating that the request was still

being processed and that requests are processed “in the order that they are received.” A true and

correct copy of an Email from Suraya Sabri, Esq., Associate Counsel of WMATA, to Robert S.

Turchick, Esq. (Feb. 26, 2020, 11:16 AM) is attached hereto as Exhibit E.

           26.    Once again, WMATA’s own PARP policies and procedures require that WMATA

respond to PARP requests within twenty (20) days, and WMATA’s position to the contrary, e.g.,

that requests are processed in the order they are received, violates P/I 9.3/1. See PARP § 7.10.1,

at p. 8.

           27.    To date, ICCG has not received a response to its January 16, 2020 PARP request.1

           28.    WMATA never invoked nor requested any extension of time or special

circumstances that would warrant additional time to respond under its own PARP policies and

procedures.2

           29.    WMATA’s failure to provide a decision within twenty (20) business days or

otherwise respond to ICCG’s PARP request was unreasonable, arbitrary and capricious, and the

failure has caused, and will continue to cause, unnecessary, immediate and irreparable harm to

ICCG.



1
  Of course, ICCG is aware of and sympathetic to the unprecedented disruption caused by the
COVID-19 pandemic for all businesses and organizations, including WMATA. ICCG is also
aware of WMATA’s temporary shutdown in light of the same. However, the twenty (20) days
had already expired, and WMATA was legally obligated to respond to ICCG’s request prior to the
various mandatory business restrictions and stay-at-home orders that have since gone into effect.
2
  For example, WMATA has not claimed that “unusual circumstances” warranted an extension of
time to respond. See PARP § 7.10.1(a). Even if it had, WMATA would have been entitled to only
a ten (10) day extension.
                                                  5
                 Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 6 of 41



                                            COUNT I
                           Violation of PARP, Declaratory Judgment Act

           30.    ICCG repeats and reiterates each and every preceding paragraph as if set forth fully

herein.

           31.    WMATA is unlawfully withholding records and information relating to Solicitation

IFB FQ19281 – 2019 for the Right of Way Cleaning – General Services.

           32.    WMATA was required to provide a decision on ICCG’s PARP Request within

twenty (20) working days from the date of the request, which was January 16, 2020.

           33.    To date, ICCG has not received a decision, nor has WMATA invoked any grounds

for the delay nor requested an extension of time pursuant to its own policies and procedures.

           34.    The records requested by ICCG are necessary for determining WMATA’s

compliance with competitive bidding laws and its own bid solicitation requirements.

           35.    WMATA’s unlawful withholding of responsive records is causing immediate and

irreparable harm to ICCG because it is preventing ICCG from assessing WMATA’s compliance

with its own public bidding policies and competitive bidding laws and pursuing a lawful bid

protest.

           36.    ICCG has been immediately and irreparably harmed by WMATA’s refusal to

provide a decision, and it will continue to be irreparably harmed unless and until WMATA

provides all non-exempt records responsive to ICCG’s PARP request.

           37.    Thus, ICCG requests, and is entitled to, a declaratory judgment from the Court,

stating that WMATA’s unlawful withholding of records responsive to ICCG’s January 16, 2020

PARP request is a violation of the PARP.




                                                   6
                  Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 7 of 41



          WHEREFORE, ICCG respectfully requests that this Honorable Court grant the following

relief to ICCG:

          a.        A declaration that the records requested by ICCG are subject to the PARP;

          b.        A declaration that WMATA’s failure to issue a decision or otherwise
                    respond to ICCG’s January 16, 2020 PARP request within twenty (20)
                    working days violated the PARP;

          c.        An order compelling WMATA to produce any and all documents in its
                    possession, custody, and control that are responsive to ICCG’s January 16,
                    2020 PARP request; and

          d.        An award of costs and attorneys’ fees pursuant to Section 9.3.4 of PARP;
                    and

          e.        Any such other, further, and different relief as this Court deems just and
                    proper.


                                               COUNT II
               Violation of the Administrative Procedure Act (APA), 5 U.S.C. §§ 551-559

          38.       ICCG repeats and reiterates each and every preceding paragraph as if set forth fully

herein.

          39.       By the PARP’s own terms, ICCG has exhausted its administrative remedies.

          40.       WMATA’s unlawful withholding of records responsive to ICCG’s PARP request

constitutes a final agency action for which there is no adequate remedy at law.

          41.       WMATA’s unlawful withholding of responsive records has continued for more

than twenty (20) business days, which has exceeded the time period for responding by the terms

of WMATA’s own policies and procedures, is arbitrary and capricious and constitutes an abuse of

discretion, or is otherwise not in accordance with the PARP.




                                                     7
                 Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 8 of 41




           42.    WMATA’s unlawful withholding of responsive records is causing immediate and

irreparable harm to ICCG because it is preventing ICCG from assessing WMATA’s compliance

with its own public bidding policies and competitive bidding laws and pursuing a lawful bid

protest.

           43.    ICCG has been further harmed by the fact that it was, upon information and belief,

the lowest responsible and responsive bidder for Solicitation IFB FQ19281 – 2019 for the Right

of Way Cleaning – General Services, yet it was not awarded the subject contract by WMATA for

reasons that ICCG believes are incorrect or false.

           44.    ICCG will continue to be irreparably harmed unless and until WMATA produces

all non-exempt records responsive to ICCG’s PARP request.

           WHEREFORE, ICCG respectfully requests that this Honorable Court grant the following

relief to ICCG:

           a.     A declaration that the records requested by ICCG are subject to the PARP;

           b.     A declaration that WMATA’s failure to issue a decision or otherwise
                  respond to ICCG’s January 16, 2020 PARP request within twenty (20)
                  working days violated the PARP;

           c.     An order compelling WMATA to produce any and all documents in its
                  possession, custody, and control that are responsive to ICCG’s January 16,
                  2020 PARP request; and

           d.     An award of costs and attorneys’ fees pursuant to Section 9.3.4 of PARP;
                  and

           e.     Any such other, further, and different relief as this Court deems just and
                  proper.




                                                  8
                Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 9 of 41



Dated: June 2, 2020                             Respectfully submitted,

                                                COHEN SEGLIAS PALLAS
                                                GREENHALL & FURMAN, P.C.



                                                ________________________
                                                Jackson S. Nichols, Esq.
                                                 (D.C. Bar #975511)
                                                jnichols@cohenseglias.com
                                                900 Seventh Street NW, Suite 725
                                                Washington, D.C. 20001
                                                202-466-4110

                                                Shawn R. Farrell, Esq.
                                                (pro hac vice to be filed)
                                                sfarrell@cohenseglias.com
                                                30 S. 17 Street, 19 Floor
                                                Philadelphia, PA 19103
                                                215-564-1700
                                                Attorneys for Plaintiff, Industrial
                                                Commercial Cleaning Group, Inc.




                                            9

6185204.5 07239-0023
Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 10 of 41




        EXHIBIT A
                    Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 11 of 41


Robert S. Turchick

From:                           Robert S. Turchick <RTurchick@cohenseglias.com>
Sent:                           Thursday, January 16, 2020 2:49 PM
To:                             PARP@wmata.com
Cc:                             Shawn R. Farrell; Jessica Kopania
Subject:                        PARP Request - IFB FQ19291 - 2019 - Solicitation for the Right of Way Cleaning -
                                General Services [CSPGF-ACTIVE.FID561957]
Attachments:                    2020-01-16 - PARP Request to WMATA(5966891.1).pdf




To the PARP/Privacy Administrator:

Pursuant to the Washington Metropolitan Area Transit Authority’s (“WMATA”) public access to records policy,
we hereby submit this request for the following records:

       •       Complete copies of any and all bids submitted in response to Solicitation IFB
               FQ19281 – 2019 for the Right of Way Cleaning – General Services.

With respect to timeframe, Solicitation IFB FQ19281 – 2019 was advertised on July 29, 2019, and WMATA held
a public bid opening on August 28, 2019. Responsive records can be sent to the requester at:

                                              Shawn R. Farrell
                                         sfarrell@cohenseglias.com
                                             Robert S. Turchick
                                        rturchick@cohenseglias.com
                                Cohen Seglias Pallas Greenhall & Furman, P.C.
                                        30 S. 17th Street, 19th Floor
                                           Philadelphia, PA 19103
                                               (215)-564-1700

Please do not hesitate to contact me with any questions regarding this request.

Regards,

Robert S. Turchick Attorney At Law
Cohen Seglias Pallas Greenhall & Furman PC
30 South 17th Street 19th Floor Philadelphia, PA 19103
P: 215.564.1700 F: 215.564.3066

website | offices | email




Confidentiality Note: This electronic message and any attachments ("message") is intended for use only by the
individual or entity to which it is addressed and may contain information that is confidential, protected by the
attorney-client privilege, and/or exempt from disclosure under applicable law. If you are not the intended
                                                         1
                   Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 12 of 41
recipient of this message, please reply to the sender that you received the message in error and delete all copies
of the message from your computer and network. Dissemination, copying, or other use of this message by any
person or entity other than the intended recipient is strictly prohibited.

Circular 230 Disclosure: To ensure compliance with IRS Circular 230, we inform you that any tax advice
contained in this message is not intended or written to be used, and cannot be used, for the purpose of (i)
avoiding Federal tax penalties, or (ii) promoting or marketing any transaction or matter discussed herein.




                                                         2
Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 13 of 41




        EXHIBIT B
                    Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 14 of 41


Robert S. Turchick

From:                            Sabri, Suraya <SSabri@wmata.com>
Sent:                            Monday, January 27, 2020 2:44 PM
To:                              Shawn R. Farrell
Cc:                              Robert S. Turchick; Noh, Richard D.
Subject:                         PARP Request No. 20-0016; Bids for IFB FQ19281—Right of Way Cleaning



Dear Mr. Farrell,

The Washington Metropolitan Area Transit Authority (WMATA) acknowledges receipt of your January 16, 2020
Public Access to Records Policy (PARP) request for all bids submitted in response to Solicitation IFB FQ19281—
2019 for the Right of Way Cleaning—General Services.

Your request is being processed pursuant to the PARP, which is available                                    online    at
https://www.wmata.com/about/records/public-records.cfm under the section marked “Legal Affairs.”

General Information Regarding Your Request

Although we are not yet able to provide any responsive records, we can impart the following general information
regarding your request:

Time Period for Processing Requests

WMATA generally aims to respond to a request for records within 20 business days following receipt of the
request. However, requests are processed in the order they are received. Furthermore, additional processing time is
required for requests that prove to be complex.

Specifically, please be advised that your records request includes records submitted to WMATA by a third party,
which requires us to contact the third party to identify confidential and proprietary information. WMATA will not
release any records until it has made a decision with respect to any such assertions made by the third party.

Exemptions

The PARP provides exemptions for certain types of data, including: (1) information that could compromise WMATA
infrastructure or security; (2) information that is solely related to the internal personnel rules and practices; (3)
information that is exempt by statute; (4) proprietary commercial or financial information; (5) internal deliberations
on policy matters or attorney-client privileged communications; (6) information that, if released, would cause a clearly
unwarranted invasion of personal privacy; (7) certain information compiled for law enforcement purposes; (8)
registered SmarTrip® information; and (9) customer financial information. Generally, WMATA’s response will not
include any exempt information.

Processing Fees

The PARP also provides for the assessment of fees associated with a request that requires more than two hours of staff
time to process. These fees are calculated at the employees' basic rate of pay, plus an additional 50 percent to cover
benefits, for the time spent responding to a request. In general, a request is considered an agreement to pay all
applicable fees. Advance payment is required where the fees are likely to exceed $250.



                                                           1
                   Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 15 of 41
Future correspondence should reference the request number noted in the subject line of this correspondence. If you
have any questions, please contact me at ssabri@wmata.com or 202-962-2058. If I am unavailable, you may contact
Richard Noh at RDNoh@wmata.com or 202-962-2569.


Sincerely,



Suraya Sabri
Associate Counsel
WMATA
600 Fifth Street, NW
Washington, DC 20001
P: 202-962-2058
F: 202-962-2550
E: ssabri@wmata.com


THIS TRANSMISSION IS INTENDED ONLY FOR THE PROPER RECIPIENT(S). IT IS CONFIDENTIAL AND MAY CONTAIN
ATTORNEY-CLIENT PRIVILEGED INFORMATION OR INFORMATION PREPARED IN ANTICIPATION OF LITIGATION. IF YOU
ARE NOT THE PROPER RECIPIENT, PLEASE NOTIFY THE SENDER IMMEDIATELY AND DELETE THIS MESSAGE. ANY
UNAUTHORIZED REVIEW, COPYING, OR USE OF THIS MESSAGE IS PROHIBITED.




                                                        2
Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 16 of 41




        EXHIBIT C
              Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 17 of 41




 POLICY/INSTRUCTION:
         9.3/1
                                                Public Access to Records Policy

SUPERSEDES: P/I 9.3/0            APPLICABLE TO: All Metro Employees


  1.0   POLICY
        It is the policy of the Washington Metropolitan Area Transit Authority (WMATA) to make official public
        records, including electronic records, available to the public for inspection and copying to the greatest
        extent possible unless exempted from disclosure by a provision herein. WMATA will interpret and
        apply this Policy consistent with the federal Freedom of Information Act (FOIA), 5 U.S.C. § 552, and
        federal practice, including when determining whether to waive exemptions. WMATA’s disclosable
        records will be made available at the earliest feasible time and to the fullest extent permissible. This
        Policy shall not be construed to hinder the public’s access to records that departments and/or
        independent offices provide to the public in the course of doing business. Therefore, unless specifically
        prohibited by this Policy or the Privacy Policy and other applicable laws, departments and offices shall
        continue to make such records available without requiring adherence to the procedures of this Policy
        where such releases are consistent with the office’s or department’s established business practices.

  2.0   PURPOSE
        WMATA, in the regular course of its business, receives from outside sources and generates, through
        its employees, significant quantities of records on a variety of topics. Some of the records, if released,
        could benefit selectively or could cause personal or economic harm to members of the public, other
        organizations, WMATA employees, or the interests of WMATA. This Policy/Instruction (P/I)
        establishes policy and procedures on making records available to the public by WMATA’s officers,
        employees, and agents.

  3.0   SCOPE
        All records received or generated by WMATA, its officers, employees and agents in and through the
        regular course of WMATA’s business, and in WMATA’s control at the time of the response are
        covered by this P/I unless such records are published and are offered for sale by WMATA. Records
        shall be handled, safeguarded or released in accordance with this P/I in order to: (1) assure fair and
        equitable treatment of the public and of the officers, employees and agents of WMATA; (2) protect
        against detriment to WMATA’s interests or those of its officers, employees and agents, or those of
        the public; and (3) prevent a clearly unwarranted invasion of personal privacy. Accordingly, records
        in the possession of WMATA, its officers, employees and agents and received or generated in the
        regular course of WMATA’s business shall be released unless an exemption from release is identified
        herein in which case, to the extent possible, the exempt information shall be redacted and the
        redacted record(s) will be released.

  4.0   DEFINITIONS
        4.1     Critical Infrastructure Information or CII - is defined in 6 Code of Federal Regulations §
                29.2 and is information not customarily in the public domain which relates to the security of
                critical infrastructure or protected systems that WMATA or a third party has voluntarily
                submitted to the Department of Homeland Security in accordance with 6 C.F.R. § 29.5.



                              DATE                                        DATE OF LAST
  APPROVED BY                                  CLASS        LEAD                                      PAGE
                            APPROVED                                        REVIEW

                             01/17/2019        COUN         COUN              1/10/2019               1 of 17
              Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 18 of 41




 POLICY/INSTRUCTION:
         9.3/1
                                                Public Access to Records Policy

SUPERSEDES: P/I 9.3/0           APPLICABLE TO: All Metro Employees

                (a)   CII - is WMATA’s systems and assets, physical or computer-based, that are vital to
                      national or regional defense and/or national or regional security. For the purposes of
                      this Policy, examples of critical infrastructures include the Metrorail stations, rolling
                      stock, and Operations Control Center computers/equipment that support the operation
                      of the Metrorail/Metrobus systems. This definition is derived in part from the definition
                      of critical infrastructure in the USA PATRIOT Act (see Pub. L. 107-56, section 1016;
                      42 U.S.C. § 5195c(e)) but was modified to apply to substantial disruptions of WMATA’s
                      critical infrastructure that are regional, rather than national, in scope.

        4.2     Decision - is a writing by the Authority that either grants in whole, grants in part, or denies a
                request for records under this P/I.

        4.3     Direct Costs - are expenses that are actually incurred in searching for and duplicating
                records to respond to a request for WMATA records. Overhead expenses such as the costs
                of space and heating or lighting the facility and housing the records are not included as Direct
                Costs.

        4.4     Official Custodian - is an employee who has been designated by a “Responsible Official”
                to process requests for records in accordance with this P/I. For purposes of this P/I, the
                Responsible Official shall be considered an Official Custodian unless s/he has designated a
                subordinate as the Official Custodian and so notified the Public Access to Records Policy
                (PARP) Administrator.

        4.5     PARP Administrator - is the WMATA employee who is responsible for administering this
                Policy.

        4.6     Privacy Policy - is the WMATA Privacy Policy (P/I 9.2) that protects the privacy of individuals
                who are subjects of records maintained by WMATA in systems of records .

        4.7     Records means:

                (a)   any existing writing, drawing, map, recording, tape, film, microfilm, correspondence,
                      form, card, photograph, optical disk, photostatic copy, and records stored by computer
                      (electronic records) that are made or received by WMATA in connection with the
                      transaction of public business. A record does not include uncirculated personal notes,
                      papers, electronic records and any other records, that were created and retained solely
                      as work papers for personal use; and

                (b)   records include only existing records, not a compilation(s) of existing records or the
                      results of any additional work done to develop or create information in response to a
                      request. However, where electronic files or databases can be readily searched and
                      where specified data can be readily formatted, without imposing a significant
                      operational and/or financial burden on WMATA, such resulting electronic records shall
                      constitute “records” for purposes of this Policy.

        4.8     Requester - means any person or entity (including corporations, federal, state, local or
                foreign governments) who requests WMATA Records under this P/I.
                             DATE                                         DATE OF LAST
  APPROVED BY                                 CLASS        LEAD                                      PAGE
                           APPROVED                                         REVIEW

                            01/17/2019         COUN        COUN              1/10/2019               2 of 17
               Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 19 of 41




 POLICY/INSTRUCTION:
         9.3/1
                                                Public Access to Records Policy

SUPERSEDES: P/I 9.3/0            APPLICABLE TO: All Metro Employees

        4.9      Responsible Official - is an Officer, Deputy General Manager, Assistant General Manager,
                 Chief Operating Officer, or Director of an Independent Office who shall be responsible for the
                 implementation of this P/I for his/her department/office, including appointing an Official
                 Custodian.

        4.10     Sensitive Security Information - is information defined in 49 C.F.R. § 1520.5, including, but
                 not limited to, vulnerability assessments, security programs and contingency plans, that is
                 generated by WMATA or a covered person under 49 C.F.R. § 1520.7, that has been, or will
                 be, submitted to the Transportation Security Administration or the Secretary of
                 Transportation.

        4.11     SmarTrip® Information - is information submitted by customers for issuance of SmarTrip®
                 cards or generated by use of SmarTrip® cards.

  5.0   RESPONSIBILITIES
        5.1      The Department of Information Technology shall be responsible for posting a current copy of
                 this Policy, PARP Quarterly Reports, WMATA’s frequently-requested Records and Records
                 that WMATA determines are of public interest and likely to be frequently requested, with
                 exempt information redacted, on WMATA’s internet website.

        5.2      The PARP Administrator is an employee in the Office of General Counsel who is responsible
                 for all written and oral communications with the Requester as provided herein, and for
                 preparing PARP Quarterly Reports for the General Manager/Chief Executive Officer
                 (GM/CEO).

        5.3      Responsible Officials in each department or independent office shall develop, maintain, and
                 update, as necessary, the department/office Records Retention Schedule in compliance with
                 section 4.03 of WMATA’s Records Management Policy (P/I 6.1) and shall designate and
                 supervise Official Custodians of Records for their respective departments or offices (“Official
                 Custodian”). Responsible Officials shall notify the PARP Administrator of the name,
                 telephone number, facsimile number, and e-mail address of the current Official Custodian for
                 their respective departments or offices and update this information as necessary.

        5.4     The Official Custodians are responsible for (1) assuring that Records are
                maintained/preserved in accordance with the department/office’s Records Retention
                Schedule and WMATA’s Records Management Policy; (2) searching for and/or retrieving
                Records in their respective departments or independent offices; (3) forwarding any retrieved
                Records to the PARP Administrator; (4) providing a recommendation regarding redactions or
                withholding of Records; (5) verifying that the Records released and recommendations are
                accurate and complete; (6) recording all Direct Costs associated with responding to each
                request; and (7) providing the Office’s/Department’s frequently-requested Records and
                Records that the department or office determines are of public interest and will be frequently
                requested, with exempt information redacted, to the Office of Marketing for placement on
                WMATA’s internet website:



                              DATE                                       DATE OF LAST
  APPROVED BY                                 CLASS        LEAD                                     PAGE
                            APPROVED                                       REVIEW

                             01/17/2019        COUN        COUN              1/10/2019              3 of 17
              Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 20 of 41




 POLICY/INSTRUCTION:
         9.3/1
                                                Public Access to Records Policy

SUPERSEDES: P/I 9.3/0           APPLICABLE TO: All Metro Employees

                (a)   Qualifications of Official Custodian. An Official Custodian must: (ii) be a regular, full-
                      time employee; (ii) have been employed within the department or office for a minimum
                      of two (2) years; and (iii) have an education level of at least a Bachelor’s Degree.

                (b)   Evaluation Requirements for Official Custodian. Newly assigned custodians must
                      receive at least five (5) hours of training regarding this Policy and the Privacy Policy
                      within the first month of the assignment and must become thoroughly familiar with this
                      Policy and WMATA’s information/record protection policies. The custodian’s annual
                      performance evaluation will include the employee’s performance as the “Official
                      Custodian” for the PARP.

        5.5     The Assistant General Manager of the Department of System Safety and Environmental
                Management and the Police Chief of Metro Transit Police Department shall be responsible
                for identifying information/Records that have been designated CII or SSI or that may
                otherwise qualify for Exemption 6.1.1 of this Policy.

        5.6     The PARP Administrator shall (1) assign requests to a department or office for
                response/necessary action (“assigned department or office”) and/or coordination with other
                department(s) and/or office(s) (“coordinating department or office”); (2) assign a request
                number for future reference; (3) be responsible for coordinating and gathering the requested
                Records from the Official Custodians in the assigned departments and/or offices, and shall
                be responsible for making the Decision on redacting, withholding or providing Records in
                response to requests; (4) determine, based on requests received, the most frequently
                requested Records; and (5) shall direct the Official Custodian of the Records to provide the
                Office of Marketing with redacted copies of frequently-requested Records for placement on
                WMATA’s internet website.

  6.0   EXEMPTIONS FROM DISCLOSURE AND EXCLUSIONS FROM PARP
        6.1     This P/I exempts from disclosure information/Records to the extent that they are:

                6.1.1 CII and/or SSI and/or Records that if released, would compromise the security of the
                      Metrorail and bus systems’ infrastructure and/or rolling stock, computer systems or
                      equipment that support the operation of the Metrorail/Metrobus systems, and/or the
                      physical safety of its customers and/or employees;

                6.1.2 solely related to the internal personnel rules and practices of WMATA;

                6.1.3 specifically exempted from disclosure by statute (other than the Open Records statutes
                      of WMATA’s signatories) provided that such statute (a) requires that the matters be
                      withheld from the public in such a manner as to leave no discretion on the issue; or (b)
                      establishes particular criteria for withholding or refers to particular types of matters to
                      be withheld;

                6.1.4 trade secrets and commercial or financial information obtained from a person and is
                      privileged or confidential;


                             DATE                                         DATE OF LAST
  APPROVED BY                                 CLASS        LEAD                                      PAGE
                           APPROVED                                         REVIEW

                            01/17/2019         COUN        COUN              1/10/2019               4 of 17
            Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 21 of 41




 POLICY/INSTRUCTION:
         9.3/1
                                               Public Access to Records Policy

SUPERSEDES: P/I 9.3/0            APPLICABLE TO: All Metro Employees

              6.1.5 intra-agency and inter-agency (WMATA Compact signatories and political subdivisions
                    and representatives) memoranda or letters which would not be made available by law
                    to a party in litigation with WMATA;

              6.1.6 personnel and medical files and similar files the disclosure of which would constitute a
                    clearly unwarranted invasion of personal privacy; and

              6.1.7 records or information compiled for law enforcement purposes, but only to the extent
                    that the production of such law enforcement Records or information (a) could
                    reasonably be expected to interfere with enforcement proceedings; (b) would deprive
                    a person of a right to a fair trial or an impartial adjudication; (c) could reasonably be
                    expected to constitute an unwarranted invasion of personal privacy; (d) could
                    reasonably be expected to disclose the identity of a confidential source, including state,
                    local, or foreign agency or authority or any private institution which furnished
                    information on a confidential basis; (e) would disclose techniques and procedures for
                    law enforcement investigations or prosecutions, or would disclose guidelines for law
                    enforcement investigations or prosecutions if such disclosure could reasonably be
                    expected to risk circumvention of the law; or (f) could reasonably be expected to
                    endanger the life or physical safety of any individual.

              6.1.8 All SmarTrip® information that is identifiable personal information, unless the request
                    is made:

                    (a)   pursuant to a Court order;

                    (b)   by a law enforcement official that meets the requirements of section 6.1(d) of
                          WMATA’s Privacy Policy; or

                    (c)   by the registered user of the SmarTrip® card upon proof of identity for release
                          only to that user.

                          (i)      For purposes of this subsection, registered user is the individual or entity
                                   who/that has registered the SmarTrip® card with WMATA.

                          (ii)     SmarTrip® information will not be released to a third party even with the
                                   written consent of the registered user except.

              6.1.9 All financial information, including transactional information, regarding individuals who
                    are WMATA customers unless the request is made:

                    (a)   pursuant to a Court order;

                    (b)   by a law enforcement official that meets the requirements of section 6.1(d) of
                          WMATA’s Privacy Policy; or

                    (c)   by the individual customer upon proof of identity for release only to the individual
                          customer.
                            DATE                                        DATE OF LAST
  APPROVED BY                                CLASS        LEAD                                     PAGE
                          APPROVED                                        REVIEW

                          01/17/2019          COUN        COUN              1/10/2019              5 of 17
              Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 22 of 41




 POLICY/INSTRUCTION:
         9.3/1
                                               Public Access to Records Policy

SUPERSEDES: P/I 9.3/0             APPLICABLE TO: All Metro Employees

                            (i)     Financial information regarding individual customers will not be released
                                    to a third party even with the written consent of the customer except as
                                    provided in (a) and (b) of this subsection.

                      (d)   As used in this section “financial information” does not include information for
                            which all personal identifiers have been removed and that cannot be used alone
                            or in combination with other information to identify the subject(s) of that
                            information.

        6.2     Any reasonably segregable portion of a record shall be provided to any person requesting
                such record after deletion of the portions which are exempt under this section. The amount
                of information deleted shall be indicated on the released portion of the record, unless
                including that indication would harm an interest protected by the exemption in this section
                under which the deletion is made. If technically feasible, the amount of the information
                deleted and the reason for the deletion shall be indicated at the place in the record where
                such deletion is made.

        6.3     Exclusions from PARP. Law Enforcement Records the Release of Which Could Interfere
                with Enforcement Proceedings:

                6.3.1 Whenever a request is made which involves access to Records described in
                      subsection 6.1.7(a) and:

                      (a)   the investigation or proceeding involves a possible violation of criminal law; and

                      (b)   there is reason to believe that (i) the subject of the investigation or proceeding is
                            not aware of its pendency; and (ii) disclosure of the existence of the Records
                            could reasonably be expected to interfere with enforcement proceedings.

                      WMATA may, during only such time as that circumstance continues, treat the Records
                      as not subject to the requirements of this Policy.

                6.3.2 Whenever informant Records maintained by WMATA’s law enforcement department
                      under an informant’s name or personal identifier are requested by a third party
                      according to the informant’s name or personal identifier, WMATA shall treat the
                      Records as exempt from the requirements of this Policy unless the informant’s status
                      as an informant has been officially confirmed.

        6.4     Requests for employee Records shall be released consistent with WMATA’s Personnel
                Policy and Procedures Manual, other applicable WMATA policies and rules, including
                WMATA’s Privacy Policy and applicable federal laws and regulations.

 7.0    PROCEDURES
        7.1    Requests for Records shall be in writing and sent by mail to the Office of General Counsel,
               Washington Metropolitan Area Transit Authority, 600 Fifth Street, NW, Washington, D.C.
               20001, or by electronic mail, or by facsimile to the attention of the PARP Administrator.
                              DATE                                       DATE OF LAST
  APPROVED BY                                 CLASS       LEAD                                       PAGE
                            APPROVED                                       REVIEW

                            01/17/2019        COUN        COUN               1/10/2019              6 of 17
              Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 23 of 41




 POLICY/INSTRUCTION:
         9.3/1
                                               Public Access to Records Policy

SUPERSEDES: P/I 9.3/0           APPLICABLE TO: All Metro Employees

        7.2    If a request for Records is sent directly from the Requester to a department or independent
               office, that department or office shall immediately forward the request to the PARP
               Administrator.

        7.3    The date of receipt of a request shall be the date it is received by the PARP Administrator.

        7.4    A request for Records shall be considered an agreement by the Requester to pay all
               applicable fees charged under section 8 of this P/I, unless the Requester seeks a waiver of
               all or part of the fees in writing, and such request is granted in writing by the PARP
               Administrator. A Requester may specify in writing that he wishes to be notified in advance if
               the fees are expected to exceed $50 or some larger sum.

        7.5    The Requester should describe the Records that are being requested in sufficient detail to
               enable WMATA to locate them with a reasonable amount of effort. Specific information about
               each record that is being requested should include such information as the date, title or name,
               author, recipient, and subject matter of the record. If the PARP Administrator determines that
               the request does not reasonably describe WMATA Records, the PARP Administrator shall
               contact the Requester to advise that the request is insufficient and to identify what additional
               description is needed.

        7.6    When a Requester makes a request for Records, not exempted under section 6 of this P/I,
               containing personal or confidential information about the Requester, the Requester must verify
               his/her identity, state the Requester’s full name, current address, and date and place of birth.
               The Requester must sign the request and the signature must be notarized.

        7.7    If a request is made for Records about another individual and release of such Records would
               be an unwarranted invasion of the individual’s privacy, the request must be accompanied by
               a written release permitting disclosure of the Records to the Requester with the notarized
               signature of the individual or proof that the Requester has the legal authority to act on the
               individual’s behalf (e.g., a copy of a power of attorney). In the event that the individual is
               deceased, the request must be accompanied by proof that the individual is deceased (e.g.,
               copy of death certificate or newspaper obituary) and proof that the Requester has the legal
               authority to act on behalf of the deceased person’s estate or that the Requester is the
               designated beneficiary relating to the Records requested or has the authority to act on the
               designated beneficiary’s behalf.

        7.8    If the Requester is a guardian of an individual determined by a Court to be incompetent, the
               Requester must establish: (1) the identity of the individual who is the subject of the requested
               record by stating the name, current address, date and place of birth of the individual; (2) the
               Requester’s identity, by stating his/her name, current address, date and place of birth as
               required by section 7.6 of this P/I; (3) proof that the Requester is the guardian by providing a
               copy of a Court order establishing guardianship; and (4) a statement that the Requester is
               acting on behalf of the individual in making the request.

        7.9    Processing Requests. The PARP Administrator shall issue a Decision, in accordance with the
               time limits of section 7.10 of this P/I, notifying the Requester whether the request was granted
               in whole, granted in part, or denied.

                             DATE                                       DATE OF LAST
  APPROVED BY                                CLASS        LEAD                                     PAGE
                           APPROVED                                       REVIEW

                            01/17/2019        COUN        COUN              1/10/2019              7 of 17
               Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 24 of 41




 POLICY/INSTRUCTION:
         9.3/1
                                                  Public Access to Records Policy

SUPERSEDES: P/I 9.3/0              APPLICABLE TO: All Metro Employees

                 7.9.1 If the request is granted in whole or in part, the Decision shall include:

                       (a)      the Direct Costs to provide records that respond to the request; and

                       (b)(i)    in accordance with section 8.9 of this P/I, to the extent feasible, copies of the
                                 records shall also be included unless more than $250 dollars is owed by the
                                 Requester; or the records are voluminous or unwieldy or difficult to retrieve; or
                                 notice regarding business Records is required pursuant to section 7.11.5 of this
                                 P/I; or

                       (b)(ii) if record production is not feasible, the name of and telephone number of the
                                person that the Requester is to contact to arrange for an inspection of the
                                Records that shall be disclosed.

                 7.9.2 If the request is denied in whole, or in part, the PARP Administrator shall make a
                       reasonable effort to estimate the volume of any requested matter being denied, and
                       shall provide such estimate to the Requester, unless providing such estimate would
                       harm an interest protected by the exemptions in section 6 pursuant to which the denial
                       is made. Where denial is in part, the Records shall be marked or annotated to show
                       both the amount and the location of the Records deleted wherever practicable.

                       The PARP Administrator’s Decision shall include the following:

                       (a)       the reasons for the denial, citing the exemption(s) and explaining why it applies
                                 unless such explanation is otherwise prohibited;

                       (b)       the name and title or position of each person responsible for denial; and

                       (c)       the right to an internal administrative appeal under section 9.1 of this P/I and
                                 subsequent right to judicial review under section 9.2 and 9.3 of this P/I.

        7.10    Time Period for Processing Requests.

                 7.10.1 Regular Processing of Requests. Within twenty (20) working days of receipt of the
                       request, the PARP Administrator shall determine whether to comply with such request
                       and shall immediately notify the Requester of the Decision in accordance with section
                       7.9.

                       (a)      In unusual circumstances, the time limits prescribed above may be extended by
                                written notice to the person making such request setting forth the unusual
                                circumstances for such extension and the date on which a determination is
                                expected to be dispatched. No such notice shall specify a date that would result
                                in an extension for more than ten (10) working days, except as provided in clause
                                (b) of this subsection.

                       (b)      If the request cannot be processed within thirty (30) working days, as allowed in
                                clause (a), WMATA shall provide the Requester the opportunity to limit the scope

                                  DATE                                      DATE OF LAST
  APPROVED BY                                    CLASS       LEAD                                      PAGE
                                APPROVED                                      REVIEW

                                01/17/2019       COUN        COUN              1/10/2019               8 of 17
            Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 25 of 41




 POLICY/INSTRUCTION:
         9.3/1
                                               Public Access to Records Policy

SUPERSEDES: P/I 9.3/0            APPLICABLE TO: All Metro Employees

                         of the request so that it may be processed within the thirty (30) day time limit or
                         an opportunity to arrange with WMATA an alternative time frame for processing
                         the request or a modified request. Refusal by the Requester to reasonably
                         modify the request or arrange such an alternative time frame shall be considered
                         a factor in determining whether exceptional circumstances exist for purposes of
                         subsection 9.3.5 of this Policy.

                   (c)   As used in this section, “unusual circumstances” means, but only to the extent
                         reasonably necessary to the proper processing of the particular request:

                         (i)       the need to search for and collect the requested Records from field
                                   facilities or other establishments that are separate from the office
                                   processing the request;

                         (ii)      the need to search for, collect, and appropriately examine a voluminous
                                   amount of separate and distinct Records which are demanded in a single
                                   request; or

                         (iii)     the need for consultation, which shall be conducted at all practicable
                                   speed, with another entity having a substantial interest in the
                                   determination of the request or among two or more components of
                                   WMATA having substantial subject-matter interest therein.

              7.10.2 Expedited Processing of Requests.

                   (a)   A Requester may apply for expedited processing at the time of the initial request
                         for Records. Within ten (10) calendar days of its receipt of a request for expedited
                         processing, WMATA shall decide whether to grant it, and shall notify the
                         Requester of the Decision. Once the determination has been made to grant
                         expedited processing, WMATA shall process the request as soon as practicable.

                   (b)   A request will be taken out of order and given expedited treatment whenever the
                         PARP Administrator determines that the Requester has established either of the
                         following criteria:

                         (i)       circumstances in which the lack of expedited treatment could reasonably
                                   be expected to pose an imminent threat to the life or physical safety of an
                                   individual; or

                         (ii)      an urgency to inform the public about an actual or alleged WMATA
                                   government activity, if made by an individual primarily engaged in
                                   disseminating information.

                          Representatives of the news media would normally qualify as individuals
                          primarily engaged in disseminating information; however, other Requesters
                          must demonstrate that their primary activity involves publishing or otherwise
                          disseminating information to the public as a whole, and not just a particular

                           DATE                                         DATE OF LAST
  APPROVED BY                                CLASS        LEAD                                    PAGE
                         APPROVED                                         REVIEW

                         01/17/2019           COUN        COUN             1/10/2019              9 of 17
               Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 26 of 41




 POLICY/INSTRUCTION:
         9.3/1
                                                Public Access to Records Policy

SUPERSEDES: P/I 9.3/0            APPLICABLE TO: All Metro Employees

                              segment or group. “Urgency” contemplates that the information has a particular
                              value that will be lost if not disseminated quickly. Ordinarily this means a
                              breaking news story of general public interest. Information of historical interest
                              only or information sought for litigation or commercial activities would not meet
                              the test of urgency, nor would a news media publication or broadcast deadline
                              unrelated to the news-breaking nature of the information.

                       (c)    A Requester who seeks expedited processing must provide a written statement,
                              explaining in detail the basis for requesting expedited processing. WMATA is
                              not obligated to consider a request for expedited processing unless it is
                              accompanied by a signed statement that the “forgoing is true and correct to the
                              best of” the Requester’s knowledge.

                       (d)    No Court shall have jurisdiction to review WMATA’s denial of expedited
                              processing of a request for Records after WMATA has provided a complete
                              response to the request.

        7.11     Handling of Requests for Records Potentially Exempt Under Section 6.1.4.

                 7.11.1 In General. Business information obtained by WMATA from a Submitter will be
                        disclosed only pursuant to this section.

                 7.11.2 Definitions. For the purposes of this section:

                       (a)   “Business Information” means information that may be protected from disclosure
                             under subsection 6.1.4 of this Policy; and

                       (b)   “Submitter” means any person or entity from whom WMATA obtains business
                             information, directly or indirectly.

                 7.11.3 Designation of Business Information. A Submitter of business information will use
                       good-faith efforts to designate, by appropriate markings, either at the time of
                       submission or at a reasonable time thereafter, any portions of its submission that it
                       considers to be protected from disclosure under section 6.1.4 of this Policy. These
                       designations will expire ten (10) years after the date of submission unless the
                       Submitter requests, and provides justification for a longer designation period. Nothing
                       in this provision shall override the requirements of the WMATA Procurement
                       Procedures Manual where it applies.

                 7.11.4 Notice to Submitters. The PARP Administrator shall provide a Submitter with prompt
                       written notice of a PARP request that seeks its business information as required by
                       subsection 7.11.5 of this section, except as provided in section 7.11.8 of this section,
                       in order to give the Submitter an opportunity to object to disclosure of any specified
                       portion of that information under section 7.11.6 of this section. The notice shall either
                       describe the business information requested or include copies of the requested record
                       or record portions pertaining to the information. When notification of a voluminous


                               DATE                                      DATE OF LAST
  APPROVED BY                                 CLASS        LEAD                                     PAGE
                             APPROVED                                      REVIEW

                             01/17/2019        COUN        COUN              1/10/2019             10 of 17
            Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 27 of 41




 POLICY/INSTRUCTION:
         9.3/1
                                              Public Access to Records Policy

SUPERSEDES: P/I 9.3/0         APPLICABLE TO: All Metro Employees

                    number of Submitters is required, notification may be made by posting or publishing
                    the notice in a place reasonably likely to accomplish it.

              7.11.5 Where Notice is Required. Notice shall be given to a Submitter wherever:

                    (a)   the information has been designated in good faith by the Submitter as
                          information considered to be protected from disclosure under subsection 6.1.4;
                          or

                    (b)   WMATA has reason to believe that the information may be protected from
                          disclosure under subsection 6.1.4.

              7.11.6 Opportunity to Object to Disclosure. The PARP Administrator will allow a Submitter
                    ten (10) working days to respond to the notice described in subsection 7.11.4 of this
                    Policy and will specify that time period within the notice. If a Submitter has any
                    objection to disclosure, it is required to submit a detailed written statement. The
                    statement must specify all grounds for withholding any portion of the information under
                    any exemption of section 6.1 and, in the case of subsection 6.1.4, it must explain why
                    the information is a trade secret or commercial or financial information that is privileged
                    or confidential. In the event that a Submitter fails to respond to the notice within the
                    time specified in it, the Submitter will be deemed to have waived any objection to
                    disclosure of the information. Information provided by the Submitter that is not received
                    until after WMATA’s disclosure Decision has been made shall not be considered by
                    the PARP Administrator. Information provided by a Submitter under this section may
                    itself be subject to disclosure under this Policy.

              7.11.7 Notice of Intent to Disclose. The PARP Administrator shall consider a Submitter’s
                    objections and specific grounds for nondisclosure in deciding whether to disclose
                    business information. Whenever the PARP Administrator decides to disclose business
                    information over the objection of the Submitter, the PARP Administrator shall give the
                    Submitter written notice, return receipt requested, which shall include:

                    (a)   a statement of the reason(s) why each of the Submitter’s disclosure objections
                          was not sustained;

                    (b)   a description of the business information to be disclosed; and

                    (c)   a specified disclosure date, which shall be no earlier than ten (10) working
                          days after the Submitter receives the written notice under this subsection.

              7.11.8 Exceptions to Notice Requirements. The notice requirements of subsections 7.11.4
                    and 7.11.7 of this section shall not apply if:

                    (a)   the PARP Administrator determines that the information should not be disclosed;

                    (b)   the information lawfully has been published or has been officially made available
                          to the public;

                            DATE                                        DATE OF LAST
  APPROVED BY                               CLASS        LEAD                                      PAGE
                          APPROVED                                        REVIEW

                          01/17/2019         COUN        COUN              1/10/2019              11 of 17
               Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 28 of 41




 POLICY/INSTRUCTION:
         9.3/1
                                                 Public Access to Records Policy

SUPERSEDES: P/I 9.3/0            APPLICABLE TO: All Metro Employees

                       (c)    disclosure of the information is required by statute; or

                       (d)    the designation made by the Submitter under subsection 7.11.3 appears
                              obviously frivolous except that, in such a case, the PARP Administrator shall,
                              within ten (10) working days prior to a specified disclosure date, give the
                              Submitter written notice of any final Decision to disclose the information.

                 7.11.9 Notice of PARP Lawsuit. Whenever a Requester files a lawsuit seeking to compel
                       the disclosure of business information, the PARP Administrator shall promptly notify
                       the Submitter.

                 7.11.10 Corresponding Notice to Requesters. Whenever the PARP Administrator provides a
                       Submitter with notice and an opportunity to object to disclosure under subsection
                       7.11.7 of this section, the PARP Administrator shall also notify the Requester(s).
                       Whenever a Submitter files a lawsuit seeking to prevent the disclosure of business
                       information, the PARP Administrator shall notify the Requester(s).

        7.12     In responding to a request for records, WMATA shall make reasonable efforts to search for
                 the records in electronic form or format, except when such efforts would significantly interfere
                 with the operation of WMATA’s automated information systems. For purposes of this
                 paragraph, the term “search” means to review, manually or by automated means, agency
                 records for the purpose of locating those records which are responsive to a request.

        7.13     In making any record available, WMATA shall provide the Records in any form or format
                 requested if the record is readily reproducible in that form or format. WMATA shall make
                 reasonable efforts to maintain its records in forms or formats that are reproducible.

  8.0   COSTS, REMEDIES, AND DISCIPLINE
        8.1      Fees are charged for record search, review, and duplication (and any necessary redaction)
                 when records are sought for commercial use. Review costs shall include only the Direct Costs
                 incurred during the initial examination of a record for the purposes of determining whether
                 the record must be disclosed and for the purposes of withholding any portions exempt from
                 disclosure. Review costs will not include any costs incurred in resolving issues of law or policy
                 that may be raised in the course of processing a request.

        8.2      Fees shall be limited to the charges for copying when records are not sought for commercial
                 use and the request is made by an educational or noncommercial scientific institution; whose
                 purpose is scholarly or scientific research; or a representative of the news media.

        8.3      For any request not described in section 8.1 and 8.2, fees shall be limited to the cost of record
                 search and duplication.

        8.4      WMATA will furnish without charge or at a charge reduced below the fees established in
                 sections 8.1 - 8.3, if WMATA determines that the disclosure of the information is in the public
                 interest because it is likely to contribute significantly to public understanding of the operations
                 of WMATA and is not primarily in the commercial interest of the Requester.
                               DATE                                         DATE OF LAST
  APPROVED BY                                   CLASS        LEAD                                       PAGE
                             APPROVED                                         REVIEW

                              01/17/2019        COUN         COUN               1/10/2019              12 of 17
               Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 29 of 41




 POLICY/INSTRUCTION:
         9.3/1
                                                 Public Access to Records Policy

SUPERSEDES: P/I 9.3/0            APPLICABLE TO: All Metro Employees

        8.5      Fees will not be charged for staff time of less than two (2) hours or for minor duplication
                 (duplication of one hundred (100) pages or less) or when the costs of routine collection and
                 processing of the fee are likely to equal or exceed the amount of the fee.

        8.6      Requests for waiver or reduction fees shall be in writing. The PARP Administrator shall
                 determine whether fees shall be reduced or waived in accordance with sections 8.1 through
                 8.5 and shall provide the Requester a written response to a waiver request prior to incurring
                 costs to respond to the request. If only some of the requested records satisfy the
                 requirements for a waiver or reduction of fees, a waiver or reduction may be granted for those
                 qualifying records. If a request for waiver is denied, the Requester must confirm an
                 agreement to pay fees before WMATA will incur costs to respond to the request.

        8.7      For a black and white duplication produced by photocopy machine of a record (only one (1)
                 copy shall be supplied) or by scanning a record, the fee shall be fifteen (15) cents per page.
                 For copies produced by computer, such as tapes, floppy disc, or printouts, direct costs,
                 including operator time of producing the copy, shall be assessed by the Office of Information
                 Technology and Services (ITSV). Direct Costs of the duplication shall be assessed for other
                 forms of duplication.

        8.8      Direct Costs also include (1) the search time to locate a record, (2) the examination of a
                 record to determine whether any portion of it is exempt from disclosure, (3) the processing
                 of any record for disclosure, e.g., redacting the record, and (4) the time spent considering
                 any formal objection to disclosure. Requesters will only be charged once for a review to
                 determine whether an exemption applies to a particular record. Subsequent reviews of the
                 same record will not result in additional fees. Fees associated with staff time shall be at
                 regular hourly rates, plus an additional 50 percent (which percent is subject to adjustment by
                 the Office of Financial Management) to cover benefits. At its discretion, WMATA may provide
                 special services such as certifying that records are true copies or sending them by other than
                 ordinary mail. The Direct Costs of providing such services shall be charged to the Requester.

        8.9      Fees shall not be paid in advance of receipt or inspection of the Records unless the
                 Requester has previously failed to pay fees in a timely fashion or the Authority has estimated
                 that the fees will exceed $250.00. Fees in excess of $250 are due within thirty (30) working
                 days of the Authority’s written Decision, after which the request shall be deemed withdrawn.
                 Fees of $250 or less are due within ten (10) working days of the Requester’s receipt of
                 records. If a requester fails to pay a fee after receiving requested records, the requester shall
                 be required to pay a deposit of $250 or the amount that is due from the requester, whichever
                 is greater, before the Authority is required to respond to any further request. Payments and
                 deposits shall be made by certified check or money order made payable to the Washington
                 Metropolitan Area Transit Authority. The certified check or money order shall be sent to the
                 PARP Administrator.

        8.10     If WMATA reasonably believes that a Requester or a group of Requesters acting together is
                 attempting to divide a request into a series of requests for the purpose of avoiding fees,
                 WMATA may aggregate those requests and charge the total aggregated fees. Multiple
                 requests involving unrelated matters shall not be aggregated.


                              DATE                                         DATE OF LAST
  APPROVED BY                                  CLASS        LEAD                                      PAGE
                            APPROVED                                         REVIEW

                             01/17/2019         COUN        COUN              1/10/2019              13 of 17
               Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 30 of 41




 POLICY/INSTRUCTION:
         9.3/1
                                                 Public Access to Records Policy

SUPERSEDES: P/I 9.3/0            APPLICABLE TO: All Metro Employees

  9.0   ADMINISTRATIVE APPEALS, EXHAUSTION, AND JUDICIAL REVIEW
         9.1     Administrative Appeals.

                 9.1.1 A Requester may seek an administrative review of a denial of a request for records or
                       denial of fee waiver by filing a written appeal of the denial with the Chief, External
                       Relations within thirty (30) working days of the date of the denial letter.

                 9.1.2 The date of receipt of an appeal shall be the date it is received by the Chief, External
                       Relations.

                 9.1.3 An Appeal Panel consisting of the Chief, External Relations, or his/her designee, the
                       General Counsel, or his/her designee, and the Assistant General Manager for the
                       Official Custodian or his/her designee shall be responsible for reviewing appeals. The
                       Appeal Panel shall inform the Requester of its determination concerning the appeal
                       within thirty (30) working days.

                 9.1.4 If the Appeal Panel grants the appeal, the Chief, External Relations, or his/her
                       designee, shall inform the Requester of the applicable conditions surrounding granting
                       the request (e.g., payment of fees) and the approximate date upon which compliance
                       will be effected. If the Appeal Panel grants only a portion of the appeal, it shall treat
                       the portion not granted as a denial.

                 9.1.5 If the Appeal Panel denies the appeal, either in part or in whole, the Chief, External
                       Relations, or his/her designee, shall inform the Requester of that Decision and of the
                       following:

                       (a)   the reasons for the denial;

                       (b)   the name and title or position of each person responsible for denial of the
                             appeal; and

                       (c)   the right to judicial review.

                 9.1.6 Any attorney assigned to the appeals process shall not have had any involvement with
                       the initial denial of the request.

        9.2      Exhaustion of Administrative Remedies.

                 9.2.1 A Requester must exhaust the administrative appeal process, before seeking judicial
                       review of a denial of request for records or a fee waiver.

                 9.2.2 A Requester has exhausted his administrative remedies if his request for records or
                       for a fee waiver has been denied and if that denial has been upheld on administrative
                       appeal.



                               DATE                                      DATE OF LAST
  APPROVED BY                                  CLASS         LEAD                                   PAGE
                             APPROVED                                      REVIEW

                             01/17/2019         COUN         COUN            1/10/2019             14 of 17
              Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 31 of 41




 POLICY/INSTRUCTION:
         9.3/1
                                               Public Access to Records Policy

SUPERSEDES: P/I 9.3/0           APPLICABLE TO: All Metro Employees

                9.2.3 A Requester shall be deemed to have exhausted his administrative remedies if
                      WMATA fails to issue a Decision on a request within twenty (20) working days or within
                      the time authorized by any extension pursuant to 7.10.1, or if WMATA fails to issue a
                      Decision on an administrative appeal within thirty (30) working days.

        9.3     Judicial Review:

                9.3.1 The Requester may bring a civil action only for injunctive relief or a declaratory
                      judgment. Nothing in this Policy shall be construed to authorize any civil action for
                      damages.

                9.3.2 In accordance with section 81 of the WMATA Compact, an action to enforce this P/I
                      may be brought in any state or federal Court of the United States located in the District
                      of Columbia, Maryland, or Virginia without regard to the amount in controversy. Such
                      action shall be filed within two (2) years of the date of exhaustion under section 9.2,
                      except that where WMATA has materially and willfully misrepresented any information
                      required under this Policy to be disclosed to an individual and the information so
                      misrepresented is material to WMATA’s disclosure obligation under this Policy, the
                      action may be brought at any time within two (2) years after discovery by the individual
                      of the misrepresentation.

                9.3.3 The Court may enjoin WMATA from withholding and order the production of any
                      improperly withheld record. In such a case, the Court shall determine the matter de
                      novo, and may examine the contents of WMATA in camera to determine whether such
                      or any part thereof shall be withheld under any of the exemptions or exclusions set
                      forth in section 6, and the burden is on WMATA to sustain its action. In addition to any
                      other matters to which a Court accords substantial weight, the Court shall accord
                      substantial weight to an affidavit of WMATA concerning WMATA’s determination as to
                      technical feasibility under section 7.12 and reproducibility under section 7.13 of this
                      P/I.

                9.3.4 The Court may assess against WMATA reasonable attorney fees and other litigation
                      costs reasonably incurred in any case under section 9.3 of this Policy in which the
                      complainant substantially prevailed. Fees shall not be assessed in “Reverse FOIA”
                      cases filed by Submitters. See 7.11.10.

                9.3.5 If suit is filed, and if WMATA can show that exceptional circumstances exist and that it
                      is exercising due diligence in responding to the request, the Court may retain
                      jurisdiction and allow WMATA additional time to complete its review of the Records.

                      (a)   For purposes of this subparagraph, the term “exceptional circumstances” does
                            not include a delay that results from a predictable agency workload of requests
                            under this section, unless WMATA demonstrates reasonable progress in
                            reducing its backlog of pending requests.

                      (b)   Refusal by a person to reasonably modify the scope of a request or arrange an
                            alternative time frame for processing a request (or a modified request) under

                              DATE                                      DATE OF LAST
  APPROVED BY                                CLASS        LEAD                                     PAGE
                            APPROVED                                      REVIEW

                            01/17/2019        COUN        COUN              1/10/2019             15 of 17
                Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 32 of 41




 POLICY/INSTRUCTION:
         9.3/1
                                                 Public Access to Records Policy

SUPERSEDES: P/I 9.3/0             APPLICABLE TO: All Metro Employees

                              clause 7.10.1(b) after being given an opportunity to do so by WMATA, shall be
                              considered a factor in determining whether exceptional circumstances exist for
                              the purposes of this subsection.

                  9.3.6 Whenever the Court orders the production of any WMATA record improperly withheld
                        from the complainant and assesses against WMATA reasonable attorney fees and
                        other litigation costs, and the Court additionally issues a written finding that the
                        circumstances surrounding the withholding raise questions whether WMATA
                        personnel acted arbitrarily or capriciously with respect to the withholding, the Office of
                        Auditor General shall promptly initiate a proceeding to determine whether disciplinary
                        action is warranted against the officer or employee who was primarily responsible for
                        the withholding. The Auditor General, after investigation and consideration of the
                        evidence submitted, shall submit the findings and recommendation to the Deputy
                        General Manager or equivalent of the Office or Department concerned and shall send
                        copies of the findings and recommendations to the officer or employee or his/her
                        representative. The Deputy General Manager or equivalent of the Department
                        concerned shall take the corrective action that the Auditor General recommends or
                        implement an alternative correction action with the approval of the Auditor General.

                        Where attorneys’ fees are awarded against WMATA and the award was due to
                        WMATA’s delay or failure to respond to a request, the office/department(s) that is/are
                        determined to be at fault, based on the investigation conducted by the Auditor General,
                        shall bear the cost of the attorneys’ fees award in addition to whatever sanction the
                        Auditor General determines is appropriate.

                  9.3.7 In the event of noncompliance with the order of the Court, the District Court may
                        punish for civil contempt the responsible employee.

                  9.3.8 Nothing in this Policy shall be construed to authorize a civil action by reason of any
                        injury sustained as the result of the withholding of a record prior to the approval of
                        this Policy by the Board of Directors of WMATA.

  10.0   DISCIPLINE
         Each officer, employee, and agent of WMATA is responsible for ensuring that he/she does not release
         records that are not releasable and for cooperating with the PARP Administrator and/or Official
         Custodian by taking all steps necessary to release records releasable under this P/I in a timely
         manner. Any WMATA officer, employee, or agent who releases other than in accordance with this
         P/I and/or who unduly delays or refuses to cooperate with necessary record release shall be subject
         to discipline up to and including dismissal from WMATA.

  11.0   REPORTING REQUIREMENTS
         11.1     At the end of each quarter, the PARP Administrator shall submit to the GM/CEO, a report
                  that shall cover the preceding quarter and include:


                               DATE                                        DATE OF LAST
  APPROVED BY                                   CLASS        LEAD                                     PAGE
                             APPROVED                                        REVIEW

                              01/17/2019        COUN        COUN               1/10/2019             16 of 17
                Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 33 of 41




 POLICY/INSTRUCTION:
         9.3/1
                                                Public Access to Records Policy

SUPERSEDES: P/I 9.3/0            APPLICABLE TO: All Metro Employees

                  (a)   the number of determinations made by WMATA to deny requests for records made to
                        WMATA pursuant to the PARP and the reasons for such denial;

                  (b)   the number of requests for records pending before WMATA as of the end of the
                        preceding quarter, and the number of days that such requests had been pending
                        before WMATA as of that date;

                  (c)   the number of requests for records received by WMATA and the number of requests
                        which WMATA processed;

                  (d)   the median number of days taken by WMATA to process different types of requests;
                        and

                  (e)   the total amount of fees collected by WMATA for processing requests.

         11.2     WMATA shall make each such report available to the public including by computer
                  telecommunications, or if computer telecommunications means have not been established
                  by WMATA, by other electronic means.

         11.3     The GM/CEO shall inform the Board of Directors that such reports are available by electronic
                  means.

  12.0   APPLICABILITY
         This Policy shall apply to requests for records received after this Policy is adopted by the Board of
         Directors. Requests for records received before the date of adoption of this amended Policy shall be
         governed by the Public Access to Records Policy adopted by the GM/CEO on April 17, 2000.




                               DATE                                      DATE OF LAST
  APPROVED BY                                 CLASS        LEAD                                    PAGE
                             APPROVED                                      REVIEW

                              01/17/2019       COUN        COUN             1/10/2019             17 of 17
Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 34 of 41




        EXHIBIT D
                            Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 35 of 41


Robert S. Turchick

From:                                Robert S. Turchick <RTurchick@cohenseglias.com>
Sent:                                Tuesday, February 25, 2020 10:44 AM
To:                                  Sabri, Suraya; RDNoh@wmata.com
Cc:                                  Shawn R. Farrell; Jessica Kopania; Michelle M. Marano
Subject:                             RE: PARP Request No. 20-0016; Bids for IFB FQ19281—Right of Way Cleaning [CSPGF-
                                     ACTIVE.FID561957]


Suraya,

Please see below. We anticipated WMATA’s response to our PARP request yesterday. Please advise when we can
expect that response.

Regards,

Robert S. Turchick Attorney At Law
Cohen Seglias Pallas Greenhall & Furman PC
30 South 17th Street 19th Floor Philadelphia, PA 19103
P: 215.564.1700 F: 215.564.3066

website | offices | email




Confidentiality Note: This electronic message and any attachments ("message") is intended for use only by the
individual or entity to which it is addressed and may contain information that is confidential, protected by the attorney-
client privilege, and/or exempt from disclosure under applicable law. If you are not the intended recipient of this
message, please reply to the sender that you received the message in error and delete all copies of the message from
your computer and network. Dissemination, copying, or other use of this message by any person or entity other than the
intended recipient is strictly prohibited.

Circular 230 Disclosure: To ensure compliance with IRS Circular 230, we inform you that any tax advice contained in this
message is not intended or written to be used, and cannot be used, for the purpose of (i) avoiding Federal tax penalties,
or (ii) promoting or marketing any transaction or matter discussed herein.

From: Sabri, Suraya <SSabri@wmata.com>
Sent: Monday, January 27, 2020 2:44 PM
To: Shawn R. Farrell <sfarrell@cohenseglias.com>
Cc: Robert S. Turchick <RTurchick@cohenseglias.com>; Noh, Richard D. <RDNoh@wmata.com>
Subject: PARP Request No. 20-0016; Bids for IFB FQ19281—Right of Way Cleaning

Dear Mr. Farrell,

The Washington Metropolitan Area Transit Authority (WMATA) acknowledges receipt of your January 16, 2020
Public Access to Records Policy (PARP) request for all bids submitted in response to Solicitation IFB FQ19281—
2019 for the Right of Way Cleaning—General Services.

                                                             1
                    Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 36 of 41
Your request is being processed pursuant to the PARP, which is available                                    online    at
https://www.wmata.com/about/records/public-records.cfm under the section marked “Legal Affairs.”

General Information Regarding Your Request

Although we are not yet able to provide any responsive records, we can impart the following general information
regarding your request:

Time Period for Processing Requests

WMATA generally aims to respond to a request for records within 20 business days following receipt of the
request. However, requests are processed in the order they are received. Furthermore, additional processing time is
required for requests that prove to be complex.

Specifically, please be advised that your records request includes records submitted to WMATA by a third party,
which requires us to contact the third party to identify confidential and proprietary information. WMATA will not
release any records until it has made a decision with respect to any such assertions made by the third party.

Exemptions

The PARP provides exemptions for certain types of data, including: (1) information that could compromise WMATA
infrastructure or security; (2) information that is solely related to the internal personnel rules and practices; (3)
information that is exempt by statute; (4) proprietary commercial or financial information; (5) internal deliberations
on policy matters or attorney-client privileged communications; (6) information that, if released, would cause a clearly
unwarranted invasion of personal privacy; (7) certain information compiled for law enforcement purposes; (8)
registered SmarTrip® information; and (9) customer financial information. Generally, WMATA’s response will not
include any exempt information.

Processing Fees

The PARP also provides for the assessment of fees associated with a request that requires more than two hours of staff
time to process. These fees are calculated at the employees' basic rate of pay, plus an additional 50 percent to cover
benefits, for the time spent responding to a request. In general, a request is considered an agreement to pay all
applicable fees. Advance payment is required where the fees are likely to exceed $250.

Future correspondence should reference the request number noted in the subject line of this correspondence. If you
have any questions, please contact me at ssabri@wmata.com or 202-962-2058. If I am unavailable, you may contact
Richard Noh at RDNoh@wmata.com or 202-962-2569.


Sincerely,



Suraya Sabri
Associate Counsel
WMATA
600 Fifth Street, NW
Washington, DC 20001
P: 202-962-2058
F: 202-962-2550
E: ssabri@wmata.com


                                                           2
                 Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 37 of 41
THIS TRANSMISSION IS INTENDED ONLY FOR THE PROPER RECIPIENT(S). IT IS CONFIDENTIAL AND MAY CONTAIN
ATTORNEY-CLIENT PRIVILEGED INFORMATION OR INFORMATION PREPARED IN ANTICIPATION OF LITIGATION. IF YOU
ARE NOT THE PROPER RECIPIENT, PLEASE NOTIFY THE SENDER IMMEDIATELY AND DELETE THIS MESSAGE. ANY
UNAUTHORIZED REVIEW, COPYING, OR USE OF THIS MESSAGE IS PROHIBITED.




                                                  3
Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 38 of 41




        EXHIBIT E
                            Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 39 of 41


Robert S. Turchick

From:                                Sabri, Suraya <SSabri@wmata.com>
Sent:                                Wednesday, February 26, 2020 11:17 AM
To:                                  Robert S. Turchick; Noh, Richard D.
Cc:                                  Shawn R. Farrell; Jessica Kopania; Michelle M. Marano
Subject:                             RE: <External>RE: PARP Request No. 20-0016; Bids for IFB FQ19281—Right of Way
                                     Cleaning [CSPGF-ACTIVE.FID561957]


Dear Mr. Turchick,

Thank you for following up. We are still processing your request. Please note that requests are processed in the order
they are received.


Sincerely,
Suraya Sabri

From: Robert S. Turchick <RTurchick@cohenseglias.com>
Sent: Tuesday, February 25, 2020 10:44 AM
To: Sabri, Suraya <SSabri@wmata.com>; Noh, Richard D. <RDNoh@wmata.com>
Cc: Shawn R. Farrell <sfarrell@cohenseglias.com>; Jessica Kopania <JKopania@cohenseglias.com>; Michelle M. Marano
<mmarano@cohenseglias.com>
Subject: <External>RE: PARP Request No. 20-0016; Bids for IFB FQ19281—Right of Way Cleaning [CSPGF-
ACTIVE.FID561957]

CAUTION:This email originated from outside of the organization. Do not click links or open attachments unless
you recognize the sender and have verified the authenticity of the message.

Suraya,

Please see below. We anticipated WMATA’s response to our PARP request yesterday. Please advise when we can
expect that response.

Regards,

Robert S. Turchick Attorney At Law
Cohen Seglias Pallas Greenhall & Furman PC
30 South 17th Street 19th Floor Philadelphia, PA 19103
P: 215.564.1700 F: 215.564.3066

website | offices | email




Confidentiality Note: This electronic message and any attachments ("message") is intended for use only by the
individual or entity to which it is addressed and may contain information that is confidential, protected by the attorney-
client privilege, and/or exempt from disclosure under applicable law. If you are not the intended recipient of this
                                                             1
                     Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 40 of 41
message, please reply to the sender that you received the message in error and delete all copies of the message from
your computer and network. Dissemination, copying, or other use of this message by any person or entity other than the
intended recipient is strictly prohibited.

Circular 230 Disclosure: To ensure compliance with IRS Circular 230, we inform you that any tax advice contained in this
message is not intended or written to be used, and cannot be used, for the purpose of (i) avoiding Federal tax penalties,
or (ii) promoting or marketing any transaction or matter discussed herein.

From: Sabri, Suraya <SSabri@wmata.com>
Sent: Monday, January 27, 2020 2:44 PM
To: Shawn R. Farrell <sfarrell@cohenseglias.com>
Cc: Robert S. Turchick <RTurchick@cohenseglias.com>; Noh, Richard D. <RDNoh@wmata.com>
Subject: PARP Request No. 20-0016; Bids for IFB FQ19281—Right of Way Cleaning

Dear Mr. Farrell,

The Washington Metropolitan Area Transit Authority (WMATA) acknowledges receipt of your January 16, 2020
Public Access to Records Policy (PARP) request for all bids submitted in response to Solicitation IFB FQ19281—
2019 for the Right of Way Cleaning—General Services.

Your request is being processed pursuant to the PARP, which is available                                     online     at
https://www.wmata.com/about/records/public-records.cfm under the section marked “Legal Affairs.”

General Information Regarding Your Request

Although we are not yet able to provide any responsive records, we can impart the following general information
regarding your request:

Time Period for Processing Requests

WMATA generally aims to respond to a request for records within 20 business days following receipt of the
request. However, requests are processed in the order they are received. Furthermore, additional processing time is
required for requests that prove to be complex.

Specifically, please be advised that your records request includes records submitted to WMATA by a third party,
which requires us to contact the third party to identify confidential and proprietary information. WMATA will not
release any records until it has made a decision with respect to any such assertions made by the third party.

Exemptions

The PARP provides exemptions for certain types of data, including: (1) information that could compromise WMATA
infrastructure or security; (2) information that is solely related to the internal personnel rules and practices; (3)
information that is exempt by statute; (4) proprietary commercial or financial information; (5) internal deliberations
on policy matters or attorney-client privileged communications; (6) information that, if released, would cause a clearly
unwarranted invasion of personal privacy; (7) certain information compiled for law enforcement purposes; (8)
registered SmarTrip® information; and (9) customer financial information. Generally, WMATA’s response will not
include any exempt information.

Processing Fees

The PARP also provides for the assessment of fees associated with a request that requires more than two hours of staff
time to process. These fees are calculated at the employees' basic rate of pay, plus an additional 50 percent to cover

                                                            2
                   Case 1:20-cv-01452 Document 1 Filed 06/02/20 Page 41 of 41
benefits, for the time spent responding to a request. In general, a request is considered an agreement to pay all
applicable fees. Advance payment is required where the fees are likely to exceed $250.

Future correspondence should reference the request number noted in the subject line of this correspondence. If you
have any questions, please contact me at ssabri@wmata.com or 202-962-2058. If I am unavailable, you may contact
Richard Noh at RDNoh@wmata.com or 202-962-2569.


Sincerely,



Suraya Sabri
Associate Counsel
WMATA
600 Fifth Street, NW
Washington, DC 20001
P: 202-962-2058
F: 202-962-2550
E: ssabri@wmata.com


THIS TRANSMISSION IS INTENDED ONLY FOR THE PROPER RECIPIENT(S). IT IS CONFIDENTIAL AND MAY CONTAIN
ATTORNEY-CLIENT PRIVILEGED INFORMATION OR INFORMATION PREPARED IN ANTICIPATION OF LITIGATION. IF YOU
ARE NOT THE PROPER RECIPIENT, PLEASE NOTIFY THE SENDER IMMEDIATELY AND DELETE THIS MESSAGE. ANY
UNAUTHORIZED REVIEW, COPYING, OR USE OF THIS MESSAGE IS PROHIBITED.




                                                        3
